UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

JULES S. ROMAIN and MIREILLE
MAURICETTE,
Plaintifts,

v. C. A. No. 18-642-M-LDA
U.S. BANK NATIONAL ASSOCIATION,
as Trustee for CREDIT SUISSE FIRST
BOSTON MORTGAGE SECURITIES
CORP., CSAB MORTGAGE-BACKED
PASS-THROUGH CERTIFICATES,
SERIES 2006-3 and WELLS FARGO

HOME MORTGAGE
Defendants.

Meee eet ee ne” Ne” ge” ieee” eet nee” ee” ee” et Ne” me” Ne”

 

ORDER

Before the Court is Wells Fargo Bank, N.A’s and U.S. Bank National
Association’s Motion to Dismiss Jules Romain and Mireille Mauricette’s Amended
Complaint. ECF No. 13. Plaintiffs bring two claims—one for breach of contract and
the second for breach of the covenant of good faith and fair dealing. They allege that
Defendants breached the mortgage contract when it refused to accept partial
mortgage payments and failed to timely approve Plaintiffs for a short sale or to
engage in other loan modification. Defendants argue that the Complaint fails to state
a claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure because the
mortgage contract does not require Defendants to do those things so there is no

breach.

 
Plaintiffs own an investment property at 41 Maplehurst Avenue in Providence,
Rhode Island. They got a mortgage, which U.S. Bank Trustee now owns and is the
mortgage holder and Wells Fargo is the servicer. Plaintiffs defaulted on the mortgage
in 2010. Plaintiffs allege that after the initial default, they attempted to “catch up”
by sending Wells Fargo partial payments, but those payments were rejected. The
parties attempted to mitigate the loss through the loan modification and short sale
processes, but to no avail. Plaintiffs filed this suit in an effort to stall a noticed
foreclosure. Defendants moved to dismiss, which the Court denied in the face of
Plaintiffs’ motion to amend the Complaint. This was not a substantive decision, one
with a preclusive effect, but one made under the liberal amendment standard of Rule
15. Now that Plaintiffs have amended the Complaint, the Court finds that it should
be dismissed.

To survive a motion to dismiss for failure to state a claim under Federal Rule
of Civil Procedure 12(b)(6), plaintiffs must present facts that make their claim
plausible on its face. See Bell Atl Corp. v. Twombly, 550 U.S. 544, 570 (2007). To
determine plausibility, the court first looks at the complaint and separates conclusory
legal allegations from allegations of fact. See Rodriguez-Reyes v. Molina-Rodriguez,
711 F.3d 49, 53 (ist Cir. 2013). Next, the court must consider whether the remaining
factual allegations give rise to a plausible claim of relief. See zd. A pleading that
offers “labels and conclusions” or “a formulative recitation of the elements of a cause

of action” will not suffice. AsAcroft v. Igbal 556 U.S. 662, 678 (2009).

 
Plaintiffs allege that Defendants breached the mortgage contract by rejecting
partial loan payments and refusing to engage in less mitigation. The breach of the
covenant of good faith and fair dealing claim stems from this alleged breach. “To
succeed on a breach of contract claim under Rhode Island law, a plaintiff must prove
that (1) an agreement existed between the parties, (2) the defendant breached the
agreement, and (3) the breach caused (4) damages to the plaintiff.” Barkan v. Dunkin’
Donuts, Inc., 627 F.3d 34, 39 (ist Cir. 2010) (citing Petrarca v. Fid. & Cas. Ins. Co.,
884 A.2d 406, 410 (R.I. 2005)). While there is no question that the mortgage contract
spells out an agreement between the parties, Defendants did not breach that
agreement because there is no provision in the mortgage! that requires Defendants
to accept partial payments or engage in loss mitigation. Plaintiffs acknowledge as
much. ECF No. 19-1 at 6. Thus, Defendants’ conduct in refusing partial payments
and abandoning its attempts at loss mitigation was permissible under the mortgage
and thus cannot be considered breaches of the mortgage or of the duty of good faith

and fair dealing.

Defendants’ Motion to Dismiss is GRANTED. ECF No. 18.

 

1 In addition to the facts contained in the Complaint, the Court considers the
mortgage agreement, which was contained in the state court record and is heavily
referenced in the Complaint. See Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993)
(finding that, at motion to dismiss stage, courts may consider “documents central to
plaintiffs’ claim; or for documents sufficiently referred to in the complaint.”).

 
John J. McConnell, Jr,
United States District Judge

 

June 11, 2019

 
